                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

SECURITIES AND EXCHANGE                                        :
COMMISSION,                                                    :
                                                               :
                 Plaintiff,                                    :        CASE NO. 3:08 CV 505 (JAM)
                                                               :
                 v.                                            :
                                                               :
JOHN N. MILNE,                                                 :
                                                               :
                 Defendant.                                    :        OCTOBER 23, 2018

                                    RULING ON MOTION TO QUASH

        The defendant, John N. Milne, and the respondent, Attorney Andrew Bowman,1 have filed

a motion to quash the subpoena duces tecum that the plaintiff, the Securities and Exchange

Commission (“Commission”), served upon the respondent on July 11, 2018. (See Doc. No. 45 at

1; Doc. No. 45 at 6, Ex. A.) The defendant and the respondent argue that the Court should grant

their motion because production of the documents that the Commission seeks would violate the

Fifth Amendment protection against self-incrimination, the Sixth Amendment right to the effective

assistance of counsel, the attorney-client privilege, and the work product doctrine. (Doc. No. 45

at 1). The Commission responds that, because the documents it seeks relate to the defendant’s

payment of fees to the respondent, the documents are not privileged or otherwise protected and,

therefore, the motion should be denied. (Doc. No. 47 at 2.) For the reasons detailed below, the

Motion to Quash (Doc. No. 45) is DENIED; the respondent shall comply with the subpoena one

week after the defendant’s criminal appeal has been resolved.

I.      BACKGROUND



1
 On May 22, 2018, the defendant retained the respondent to handle his appeal in a related criminal matter. See United
States v. Milne, 3:08CR90(JCH), Doc. No. 231.
         On October 13, 2009, the defendant pleaded guilty to one count of conspiracy to falsify the

books and records of United Rentals, Inc. while he served as its Chief Financial Officer, in

violation of 18 U.S.C. § 371. See Milne, Doc. No. 75. As part of the plea agreement, the defendant

agreed to pay $6,250,000 in disgorgement to the Commission. Id. The Court sentenced the

defendant to 27 months’ imprisonment, followed by 36 months’ supervised release. See id. at Doc.

No. 89. The Court imposed numerous special conditions on the defendant’s supervised release,

including, inter alia, that “[t]he defendant shall comply with the conditions of the plea agreement

dated October 9, 2009, as it relates to the Disgorgement in Lieu of Restitution and Fine. This

requires the defendant to make payments to the [Commission] in the total amount of

$6,250,000.00.” Id. The final judgment included a payment schedule regarding the disgorgement,

which provided, inter alia:

         A. Defendant shall pay the first $1 million of the disgorgement in three installment
            payments according to the following schedule: (1) $333,333 within 90 days of
            entry of this Final Judgment; (2) an additional $333,333 within 180 days of
            entry of this Final Judgment; and (3) an additional $333,334 within 270 days of
            this Final Judgment (the “payment schedule”).

         B. After Defendant complies with the payment schedule set forth above, he shall
            satisfy the remaining disgorgement balance due of $5.25 million plus applicable
            post-judgment interest within three (3) years after the entry of this Final
            Judgment.

(Doc. No. 40.)

         On April 5, 2018, the defendant admitted to violating the special condition of his

supervised release that required him to pay to the Commission $6,250,000.2 See Milne, at Doc.

No. 217.       Accordingly, the Court sentenced the defendant to an additional 24 months’

imprisonment, with no supervised release to follow. Id. On April 19, 2018, the defendant filed a


2
  The defendant admitted also to violating standard condition #1 of his supervised release, which prohibited the
defendant from leaving the judicial district or other specified geographic area without the permission of the Court or
the Probation Office. See Milne, Doc. No. 217.

                                                          2
notice of appeal regarding the Court’s order revoking supervised release and the defendant’s 24-

month sentence, and on May 22, 2018, the defendant retained the respondent as his appellate

counsel. See id. at Doc. No. 222; see also supra note 1.

       On June 25, 2018, the Commission served the respondent with a subpoena, which required

the respondent to:

       A. Produce all Documents Relating To any payment made by or on behalf of the
          [defendant and/or any entities owned or controlled by the defendant], including
          but not limited to payment documentation such as checks (front and back),
          receipts, and wire transfer authorizations and confirmations.

       B. Produce all Documents Relating To any and all records of fees, monies,
          property or other things of value (including the payment of expenses related to
          leisure activities such as vacations, flights, hotel accommodations, and meals)
          received, accepted, transferred or held by [the respondent] to any payments
          made by or on behalf of the [defendant and/or any entities owned or controlled
          by the defendant].

       C. Produce all Documents Relating To any bank, financial institution, or financial
          account of or for the benefit of the [defendant and/or any entities owned or
          controlled by the defendant], including, but not limited to, application material,
          account statements, and ABA routing numbers.

(Doc. No. 45 at 12, Ex. A.)

       On August 2, 2018, the defendant and the respondent filed this Motion to Quash (Doc. No.

45) with an accompanying memorandum (Doc. No. 46). On August 21, 2018, the Commission

filed its response. (Doc. No. 47.) On August 22, 2018, the Court referred the Motion to Quash to

this Magistrate Judge. (Doc. No. 48.) Following a status conference on September 6, 2018, the

Court ordered that the parties may file supplemental memoranda addressing whether it should

defer decision on the motion until the defendant’s criminal appeal has been decided. (Doc. No.

51, citing United States v. Saccoccia, 898 F. Supp. 53, 56 (D.R.I. 1995) (deferring decision on

government's application until after appeal was resolved.)). On September 27, 2018, both parties




                                                3
filed supplemental memoranda (see Doc. Nos. 52 & 53), and on October 5, 2018, the Commission

filed its reply memorandum (see Doc. No. 54).

II.    DISCUSSION

       The defendant and the respondent argue that production of the documents sought in the

subpoena would violate the defendant’s Fifth Amendment protection against self-incrimination,

the defendant’s Sixth Amendment right to the effective assistance of counsel, the attorney-client

privilege, and the work product doctrine. (Doc. No. 46 at 6; see also Doc. No. 53 at 3–4.) They

argue additionally that, because the defendant retained the respondent as his appellate counsel,

compliance with the subpoena would create a potential conflict of interest between them (Doc. No.

46 at 6; see also Doc. No. 3–4), and that the information sought by the Commission could be

“readily obtained from institutions not connected with [the defendant’s] attorney.” (Doc. 46 at 2.)

The Commission responds that, pursuant to FED. R. CIV. P. 69, it has a “right to comprehensive

post-judgment discovery to identify and execute against Defendant’s assets.” (Doc. No. 47 at 5.)

Additionally, the Commission argues that the financial records it seeks are not privileged (Doc.

No. 47 at 7), do not implicate the Fifth Amendment (Doc. No. 47 at 9), do not implicate the Sixth

Amendment (Doc. No. 47 at 12), and that deferring decision on the motion is “unjustified and

irreparably prejudicial to the Commission and the United States (as holder of the related Criminal

Judgment).” (Doc. No. 52 at 2.)

       Federal Rule of Civil Procedure 69(a)(2) provides: “In aid of the judgment or execution,

the judgment creditor . . . may obtain discovery from any person—including the judgment debtor—

as provided in these rules or by the procedure of the state for where the court is located.” See also

Sberbank of Russia v. Traisman, No. 14-CV-216, 2016 WL 4479533, at *1 (D. Conn. Aug. 23,

2016) (“Federal Rule of Civil Procedure 69(a)(2) provides that a judgment creditor may conduct


                                                 4
a broad post-judgment discovery ‘in aid of the judgment or execution.’ Judgment creditors are

entitled to a very thorough examination of a judgment debtor with respect to its assets, including

discovery of the identity and location of any of the judgment debtor’s assets, wherever located.”).

Federal Rule of Civil Procedure 45(d)(3)(iii) provides, however, that the court is required to quash

or modify a subpoena that “requires disclosure of privileged or otherwise protected matter, if no

exception or waiver applies.”

       The Second Circuit has “consistently held that, absent special circumstances, client identity

and fee information are not privileged.” In re Grand Jury Subpoena Served Upon Doe, 781 F.2d

238, 247 (2d Cir. 1986), citing In re Shargel, 742 F.2d 61, 62 (2d Cir. 1984); Colton v. United

States, 306 F.2d 633, 637–38 (2d Cir. 1962), cert. denied, 371 U.S. 752 (1963); United States v.

Pape, 144 F.2d 778, 782 (2d Cir.), cert. denied, 323 U.S. 752 (1944). This is true even when

disclosure of identity and fee information might incriminate the client. See In re Grand Jury

Subpoena Served Upon Doe, 781 F.2d at 248; see also Lefcourt v. United States, 125 F.3d 79, 86

(2d Cir. 1997) (explaining that although “the meaning of the special circumstances exception to

the rule” that client identity and fee information are not privileged has not been defined, “the

‘asserted possibility’ that a client may be incriminated by disclosure does not constitute a special

circumstance.”); In re Shargel, 742 F.2d at 62–63 (stating that client identity and fee information

are “not protected by the [attorney-client] privilege even though the client may strongly fear the

effects of disclosure, including incrimination.”). Moreover, “[f]ee information may be sought as

evidence of unexplained wealth which may have been derived from criminal activity . . . . As a

general rule . . . such information is not protected from disclosure by the attorney-client privilege.”

Id.




                                                  5
         The present case presents a different procedural posture from the cases cited above. Here,

the Commission is seeking documents from the respondent, who is actively representing the

defendant in his pending criminal appeal. This criminal appeal addresses the sentence imposed on

the defendant for violating the terms of his supervised release by failing to pay the Commission

over $5 million owed in connection with the underlying criminal prosecution. In other words, the

subpoena at issue here seeks fee information from an attorney representing a defendant challenging

a judicial finding that he willfully failed to pay the Commission and, as a result, should receive the

maximum possible sentence. There was a similar procedural background in Saccoccia, 898 F.

Supp. at 56, where the court noted that it deferred action on the government’s application to depose

the defendants’ lawyers while, inter alia, the defendants’ criminal appeals were pending.3 The

court reasoned that it deferred deciding the motion because resolution of the pending cases “would

significantly affect the issues presented in [that] case . . . .” Id.

         The Commission argues that this Court should deny the motion to quash and order the

respondent “to produce all responsive documents immediately” because it “will suffer irreparable

harm if the Court defers ruling on the Motion.” (Doc. No. 52 at 5). The Commission’s argument

is unpersuasive. Though the Court credits the Commission’s claim that obtaining the sought-after

information by issuing subpoenas to financial institutions would be difficult and impractical, the

Commission has not established why a delay would further hamper its efforts. The Commission

served the respondent with the subpoena on July 11, 2018. (Doc. No. 45 at 1.) Over three months

have passed since the issuance of the subpoena. The Commission has not set forth any persuasive




3
  Additionally, the Court deferred action on the government’s application because one of the defendants was awaiting
trial in another state, and there was litigation pending related to a local rule that required prosecutors to obtain judicial
approval before issuing subpoenas directing lawyers to turn over evidence related to their clients. Saccoccia, 898 F.
Supp. at 56.

                                                             6
reason why it would be unduly prejudicial to wait until the defendant’s criminal appeal is decided

to collect the documents from the respondent.

       On the other hand, central to the defendant’s pending appeal is the defendant’s failure to

pay the entire obligation owed to the Commission. (See, e.g., Doc. No. 53 at 21, Ex. B.) If the

respondent is required produce immediately the documents that the Commission seeks in the

subpoena, the government could use such documents against the defendant—the respondent’s

client—in a potential remand proceeding should the defendant succeed on appeal. Therefore, as

in Saccoccia, the resolution of the defendant’s appeal could significantly affect the issue presented

in this motion. Accordingly, the respondent should be required to comply with the Commission’s

subpoena only after the defendant’s criminal appeal has been decided, as the Commission has not

shown that it will be prejudiced by delaying compliance until after completion of the defendant’s

criminal appeal.

III.   CONCLUSION

       For the reasons stated above, the defendant’s and respondent’s Motion to Quash (Doc. No.

45) is DENIED; the respondent shall comply with the subpoena one week after the defendant’s

criminal appeal has been resolved.

       This is not a Recommended Ruling. This is an order regarding discovery which is

reviewable pursuant to the “clearly erroneous” statutory standard of review. See 28 U.S.C. §

636(b)(1)(A); FED. R. CIV. P. 72(a); and D. CONN. L. CIV. R. 72.2. As such, it is an order of the

Court unless reversed or modified by the district judge upon timely made objection.

       SO ORDERED this 23rd day of October, 2018 at New Haven, Connecticut.

                                                      _/s/ Robert M. Spector, USMJ
                                                      Robert M. Spector
                                                      United States Magistrate Judge


                                                 7
